Citation Nr: 0934102	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  07-26 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to 
include as due to asbestos exposure.

2.  Entitlement to service connection for cognitive 
impairment (claimed as difficulty concentrating) as secondary 
to sleep apnea.

3.  Entitlement to service connection for impaired memory 
(claimed as difficulty remembering) as secondary to sleep 
apnea.

4.  Entitlement to service connection for chronic bronchitis 
(claimed as a respiratory condition), to include as due to 
asbestos exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to 
October 1965 and from December 1965 to December 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Philadelphia, Pennsylvania Department of Veterans' Affairs 
(VA) Regional Office (RO).

The Veteran testified at a video conference hearing before 
the undersigned Acting Veterans' Law Judge in July 2009.  A 
transcript of that hearing has been associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for sleep 
apnea, to include as due to asbestos exposure, cognitive 
impairment as secondary to sleep apnea, impaired memory as 
secondary to sleep apnea and chronic bronchitis, to include 
as due to asbestos exposure.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).

During a July 2009 video conference hearing before the 
undersigned Acting Veterans' Law Judge, the Veteran testified 
that he was receiving Social Security Administration (SSA) 
benefits for his sleep apnea and chronic bronchitis 
disabilities.  However, the record does not reflect that 
efforts have been made to obtain those corresponding SSA 
records.  Such efforts are required pursuant to 38 C.F.R. § 
3.159(c)(2) (2008).  See also Baker v. West, 11 Vet. App. 
163, 169 (1998) (VA's duty to assist includes obtaining SSA 
records when the veteran reports receiving SSA disability 
benefits, as such records may contain relevant evidence).  
Therefore, as these SSA records may be relevant to the 
Veteran's current claims for service connection on appeal, a 
request should be made to the SSA for any records pertaining 
to the Veteran, including any decisions and any medical 
evidence relied upon in making those decisions.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

A June 2006 VA compensation and pension examination report 
shows that the diagnoses included sleep apnea and chronic 
bronchitis.  The examiner indicated that the claims file was 
not available for review and there are no opinions stated as 
to the etiology of the currently noted sleep apnea and 
chronic bronchitis.  An additional VA examination is 
necessary.  See 38 C.F.R. § 3.159( (2008).  Any additional VA 
or private treatment records should also be obtained.   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all VA and 
private medical treatment records 
regarding the claimed disabilities that 
are not currently in the claims folder. 
The Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO/AMC should then obtain 
these records and associate them with the 
claims folder.

2.  The RO/AMC should contact the SSA and 
request copies of all documents 
pertaining to the Veteran, including any 
decisions and any medical records relied 
upon in making those decisions.  All 
records obtained pursuant to this request 
must be included in the Veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

3.  After completion of the above, the RO 
should schedule the Veteran for the 
appropriate VA examination to ascertain 
the current nature and etiology of his 
claimed sleep apnea, claimed disabilities 
manifested by cognitive impairment and 
impaired memory secondary to sleep apnea 
and chronic bronchitis.  All indicated 
tests or studies deemed necessary should 
be done.  The claims file and this remand 
must be made available to the examiner 
for review of the pertinent evidence in 
connection with the examination.

The examiner should determine whether the 
Veteran has current diagnoses of sleep 
apnea, chronic bronchitis and disorders 
manifested by cognitive impairment and 
impaired memory.  For each such currently 
diagnosed disorder, the examiner should 
express an opinion as to (1) whether it 
is at least as likely as not (50 percent 
or more probability) that any diagnosed 
sleep apnea and/or chronic bronchitis is 
related to the Veteran's active military 
service, to include as due to claimed 
asbestos exposure and (2) whether it is 
at least as likely as not (50 percent or 
more probability) that any currently 
diagnosed disorders manifested by 
cognitive impairment and impaired memory 
are secondary to sleep apnea.

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.

4.  Thereafter, the RO should 
readjudicate the Veteran's claims.  If 
one or more claims on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for a response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




